In the United States Court of Federal Claims

 

No. 18-1270€
Filed: February 5, 2019
NOT FOR PUBLICATION
)
BARBARA J. RILEY, )
)
Plaintiff, )
) Pro Se; RCFC lZ(b)(l); Subject~Matter
v. ) Jurisdiction; Clairns Against Partics Other
) Than The United States; Tort Claims;
THE UNITED STATES, ) Criminal LaW; Civil Rights.
)
Defendant. )
)

 

Barbara J. Riley, lacksonvilie, FL, plaintiff pro Se.

Reta E. Bezak, Trial Attorney, Tara K. Hogan, Assistant Director, Robert E. Kirschman,
Jr., Director, Joseph H. Hunt, Assistant Attorney General, Cornrnercial Litigation Branch, Civil
Division, United States Department of Justice, Washington, DC, for defendant.

MEMORANDUM OPINION AND ORDER

GRIGGSBY, Judge

I. INTRODUCTION

Plaintiffpro se, Barbara 3. Riley, brought this action seeking monetary damages and
other relief from, among others, the United States in connection With certain civil actions that she
previously filed before several federal courts See generally Compl. The government has moved
to dismiss this matter for lack of subject-matter jurisdiction, pursuant to Ruie 12(b)(1) of the
Rules of the United States Court of Federal Claims (“RCFC”). See generally Def. Mot. For the
reasons set forth below, the Court GRANTS the government’s motion to dismiss and

DISMISSES the compiaint.

 

II. FACTUAL AND PROCEDURAL BACKGROUNDl
A. Factual Background

Plaintiffpro se, Barbara l. Riley commenced this action on August 21, 2018. See
generally Compl. Plaintiff’s complaint is difficult to follow. But, plaintiff appears to allege that
certain federal judges and other government officials engaged in improper or illegal conduct in
connection With the disposition of four civil actions that she filed before various federal courts.
Id. in this regard, plaintiff names the United States and the following 13 individuals as party
defendants in the complaint (l) Carol Bagley Amon, United States District Court Judge for the
Eastern District ofNeW Yorl501 F.3d 1354, 1356 (Fed.
Cir. 2007)).

When determining Whether a complaint filed by a pro se plaintiff is sufficient to survive a
motion to dismiss, this Court affords more leeway under the rules to pro se plaintiffs than to
plaintiffs Who are represented by counsel. See Haines v. Kerner, 404 U.S. 5 l9, 520 (1972)
(holding that pro se complaints “hovvever inartfully pleaded,” are held to “less stringent
standards than formal pleadings drafted by lawyers”); Matihews v. United Slare.s‘, 750 F.3d 1320,
1322 (Fed. Cir. 20l4). But, there “is no duty on the part of the trial court to create a claim which
[the plaintiff] has not spelled out in his pleading.” Lengen v. United States, l00 Fed. Cl. 317,
328 (201l) (brackets existing', citations omitted). And so, While “a pro se plaintiff is held to a
less stringent standard than that of a plaintiff represented by an attorney, . . . the pro se plaintiff,
nevertheless bears the burden of establishing the Court’s jurisdiction by a preponderance of the
evidence.” Rz`les v. United States, 93 Fed. Cl. l63, 165 (2010) (citing Taylor v. United Srates,
303 F.3d 1357, 1359 (Fed. Cir. 2002)). Given this, the Court may excuse ambiguities but not
defects, in the complaint See Colberl v. United States, 617 F. App’x 981, 983 (Fed. Cir. 20l5);
see also Dernes v. United States, 52 Fed. Cl. 365 , 368 (2002) (“[T]he leniency afforded pro se

 

1
t
l

 

litigants with respect to mere formalities does not relieve them of jurisdictional requirements.”)

(citation omitted).

B. Jurisdiction And RCFC 12(b)(1)

When deciding a motion to dismiss for lack of subject-matter jurisdiction, this Court must
assume that all undisputed facts alleged in the complaint are true and must draw all reasonable
inferences in the non-movant’s favor. See Ericl51 U.S. 89, 94 (2007); United
Pae. lns. Co. v. United States, 464 F.3d 1325, 1327-28 (Fed. Cir. 2006); RCFC l2(b)(l).
Plaintiff bears the burden of establishing subject-matter jurisdiction, and must do so by a
preponderance of the evidence Reynalds v. Army & Air F arce Exeh. Serv., 846 F.2d 746, 748
(Fed. Cir. 1988). And so, should the Court determine that “it lacks jurisdiction over the subject
matter, it must dismiss the claim.” Marthews v. United States, 72 Fed. Cl. 274, 278 (2006)
(citing RCFC l2(h)(3)).

ln this regard, the United States Court of Federal Claims is a court of limited jurisdiction
and “possess[es] only that power authorized by Constitution and statute.” Kolckonen v. Guardlan
Life lns, Co. ofArn., 5 ll U.S. 375, 377 (1994). Specifically, the Tucker Act grants the Couit
jurisdiction over:

[A]ny claim against the United States founded either upon the Constitution, or any

Act of Congress or any regulation of an executive department, or upon any express

or implied contract with the United States, or for liquidated or unliquidated
damages in cases not sounding in tort.

28 U.S.C. § 149l(a)(l). The Tucker Act, however, is “a jurisdictional statute; it does not create
any substantive right enforceable against the United States for money damages . . . . [T]he Act
merely confers jurisdiction upon [the United States Court of Federal Claims] Whenever the

substantive right exists.” United States v. Tesran, 424 U.S. 392, 398 (1976).

To come within the jurisdictional reach and waiver of the Tucker Act, a plaintiff must
identify a separate source of substantive law that creates the right to money damages Cabral v.
United States, 317 F. App’x 979, 981 (Fed. Cir. 2008) (citing Fislzer v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005));N0rn1an v. United States, 429 F.3d 1081, 1095 (Fed. Cir. 2005).

And so, if the Court finds that the source of law alleged is not money-mandating the Court must

dismiss the case for lack of subject-matter jurisdiction Flslzer, 402 F.3d at ll73; RCFC
12(b)(1).

Specifically relevant to this matter, it is well-established that the Court “does not have
jurisdiction to review the decisions of district courts or the clerks of district courts relating to
proceedings before those courts.” Jo.s'hua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994).
The F ederal Circuit has also held that this Court does not possess subject-matter jurisdiction to
“scrutinize the actions of coordinate federal courts to determine whether their actions effected a
taking.” Barllz v. United States, 76 F. App’x 944, 945 (Fed. Cir. 2003). And so, the proper

forum for such scrutiny is the appellate courts lcl.

lt is also well-established that this Court does not possess jurisdiction to review tort
claims Hernandez v. United Stat'es, 96 Fed. Cl. l95, 204 (2010); See also 28 U.S.C. §
149l(a)(l); Keene Corp. v, United States, 508 U.S. 200, 214 (1993) (“[T]ort cases are outside the
jurisdiction of the Court of Federal Claims today.”); Rlck’s Mushroom Serv., lnc. v. United
States 521 F.3d 1338, 1343 (Fed. Cir. 2008) (“The plain language of the Tucl17 F.3d at 379 (“The court has no jurisdiction to adjudicate any claims whatsoever under
the federal criminal code . . . .”); Cooper v. United States, 104 Fed. Cl. 306, 311-12 (2012)

(holding that this Court cannot review criminal matters).

The Court also may not consider civil rights claims, because Congress has committed
jurisdiction over claims brought pursuant to the Civil Rights Act to the United States district
courts See 28 U.S.C. § 1343(a)(4) (“The district courts shall have original jurisdiction of any
civil action authorized by law to be commenced by any person . . . (4) To recover damages or to
secure equitable or other relief under any Act of Congress providing for the protection of civil
rights . . . .”); see also 42 U.S.C. § 1981; Cherl)anae]j"v. United States, 77 Fed. Cl. 490, 502
(2007) (“Where Congress has granted exclusive jurisdiction in certain courts, these statutory
provisions govern.”). And so, the Court must dismiss any claim that is not based upon money-

mandating source of law, sounds in tort; or arises under the Civil Rights Act or criminal code.

IV. LEGAL ANALYSIS
A. The Court Does Not Possess .]urisdiction To Consider Plaintiff’s Claims

The government has moved to dismiss this matter for lack of subject-matter jurisdiction
upon the grounds that: (l) the Court may not review the decisions of other federal district courts
(2) the Court may not entertain plaintiff s claims against parties other than the United States; (3)
the Court may not consider plaintiffs Civil Rights Act claims (4) plaintiffs tort claims are
jurisdictionally precluded; and (5) plaintiff s takings claims are jurisdictionally precluded Def.
l\/lot. at 5-8', Def. Reply at 1~2. in her response and opposition to the governrnent’s motion to
dismiss plaintiff counters that she has established subject-matter jurisdiction, because the Court
may entertain her claims pursuant Article 2 of the United States Constitution and the Judiciary

Act, ch. 20 §§ 32, 34. Pl. Resp. at 2, 7-8.

For the reasons discussed below, the Court does not possess subject-matter jurisdiction to
consider any of plaintiff s claims And so, the Court GRANTS the government’s motion to
dismiss and DISMISSES the complaint RCFC 12(b)(1).

I. The Court May Not Consider Plaintiff’s
Clairns Against Parties Other Than The United States

As an initial matter, the Court may not entertain plaintiffs claims against the
individually-named defendants in this action. In the complaint, plaintiff names in addition to the
United States thirteen federal judges who presided over her various prior cases Compl. at 11 2.
lt is well-established that the United States is the only proper defendant in cases brought in this
Court. RCFC 10(a); Plkulin v. United States 97 Fed. Cl. 71, 75 (2011); Slephenson v. United
States 58 Fed. Cl. 186, 190 (2003) (“[T]he only proper defendant for any matter before this court
is the United States not its officers nor any other individual.”) (emphasis in original); see
Soarlers v. S.C. Pnl). Serv. Aurh., 497 F.3d 1303, 1308 (Fed. Cir. 2007). And so, plaintiff may
not pursue any of her claims against the individuals named in the complaint RCFC l2(b)(1).

2. The Court Boes Not Possess Jurisdiction
To Review The Decisions Of Other Courts

The Court also does not possess subject-matterjurisdiction to consider plaintiffs claims
challenging the actions of other federal courts in connection with her prior litigation ln the

complaint, plaintiff alleges among other things that the judges named as defendants in this

 

 

 

matter improperly dismissed her prior cases See Compl. at 11 6 (alleging that the defendants
“jointly or severally, unconstitutionally dismissed and severely damaged all four (4) . . . [of her]
Complaints”). But, the Federal Circuit has long held that this Court does not possess subject-
matter jurisdiction to review the decisions of district courts relating to proceedings before those
courts Joshua v. United States 17 F.3d 378, 380 (Fed. Cir. 1994) (stating that the Court does
not have jurisdiction to review the decisions of district courts); see also Verecla, LTDA. v. United
States 271 F.3d 1367, l375 (Fed. Cir. 2001) (noting that this Court is not an appellate tribunal,
and does not have jurisdiction to review the decisions of district courts). In addition, the Court
may not scrutinize the actions of other federal courts to determine whether the actions of other
courts effected a taking of plaintiffs property. Barlh, 76 F. App’x at 945. Because a review of
the decisions of other courts is precisely the kind of relief that plaintiff seeks here, the Court
must dismiss plaintiffs claims for lack of subject-matter jurisdiction RCFC l2(b)(1).

3. The Court Docs Not Possess Jurisdiction To
Consider Plaintiff" s Civil Rights Act Claim

The Court is similarly without jurisdiction to consider plaintiff s claim arising under
Section 1982 of the Civil Rights Act, because such a claim must be brought in a United States
district court. In the complaint, plaintiff alleges that “[t]his case is about the unconstitutional
Taking of Plaintiff s U.S.A. Bill of Rights’ lnalienable Rights and U.S.A. Congressional rights
[under the Civil Rights Act] 42 U.S.C. § 1982.” Compl. 1111 at 26, 28 (emphasis added). Plaintiff
may not pursue a Section 1982 claim in this Court, because Congress has committed jurisdiction
over claims brought pursuant to the Civil Rights Act to the United States district courts See 28
U.S.C. § l343(a)(4) (“The district courts shall have original jurisdiction of any civil action
authorized by law to be commenced by any person . . . (4) To recover damages or to secure
equitable or other relief under any Act of Congress providing for the protection of civil rights
. . . .”); see also 42 U.S.C. § 1981; Cherl)anaejj‘v. United States, 77 Fed. Cl. 490, 502 (2007)
(“Where Congress has granted exclusive jurisdiction in certain courts these statutory provisions
govern.”). And so, the Court must dismiss plaintiffs Civil Rights Act claim for want of subject-

matter jurisdiction RCFC 12(b)(1).

 

4. The Court May Not Consider Plaintiff’s Tort And Criminal Claims

The Court must also dismiss plaintiff s tort and criminal law claims because these claims
are jurisdictionally precluded under the Tucker Act. 28 U.S.C. § l49l(a). In the complaint,
plaintiff alleges that the United States negligently failed to hire, train, and supervise “1aw-
abiding, competent, fair and impartial judicial officers clerks of court and law clerks who carr
actually perform their duties.” Compl. at jljl 35 , 37. Plaintiff also alleges that the individually-
named defendants “acted in collusion, unconstitutionally or negligently failed to perform their
judicial functions” by dismissing her cases ld. at ll 19. Plaintiff s claims sound in tort.
McCaaley v. United States, 38 Fed. Cl. 250, 265 (1997), a]Y’al, 152 F.3d 948 (Fed. Cir. 1998)
(“Plaintiffs claims for monetary damages which arise out of [the government’s] alleged

negligent and wrongful conduct . . . are claims clearly sounding in tort.”).

lt is well-established that the Tucker Act explicitly places tort claims beyond the
jurisdiction of this Court. 28 U.S.C. § l491(a)(l) (“The United States Court of Federal Claims
shall have jurisdiction to render judgment upon any claim against the United States . . . not
sounding in tort.”); Hernanclez, 96 Fed. Cl. at 204 (“l'l`]he Tucker Act expressly excludes tort
claims including those committed by federal officials from the jurisdiction of the United States
Court of Federal Claims.”) (citation omitted). And so, the Court must dismiss plaintiffs tort
claims for lack of subject-matter jurisdiction RCFC 12(b)(l).

in addition, to the extent that plaintiff alleges a criminal law claim in the complaint, the
Court must also dismiss this claim. See Khalil v. United States 133 Fed. Cl. 390, 392 (2017). ln
the complaint, plaintiff alleges that the defendants committed “patterns of prohibited criminal
practices.” Compl. at 1111 22, 30; see ia'. atll 55 (“since entry of void orders/judgments is ncta
federal judicial function, there is no immunity for violation of constitutional rights or federal
criminal laws”). This Court has recognized that it “has no jurisdiction to adjudicate any claims
whatsoever under the federal criminal code.” Khalil, 133 Fed. Cl. at 392 (quoting Joshua, 17
F.3d at 379); Kania v. United Slales, 650 F.2d 264, 268 (Ct. Cl. 1981) (stating matters of
criminal law are to be assigned to courts of general jurisdiction as opposed to this court). And
so, the Court must also dismiss plaintiffs criminal law claim for want of subject-matter

jurisdiction RCFC 12(b)(1).

B. Transfer Of This Matter To Another Court Is Not Warranted

As a final matter, a careful reading of the complaint also makes clear that it is not in the
interest of justice to transfer this matter to a United States district court. Title 28, United States
Code, Section 1631 provides in pertinent part, that:

Whenever a civil action is filed in a court as defined in section 610 of this title or

an appeal, including a petition for review of administrative action, is noticed for or

filed with such a court and that court finds that there is a want of jurisdiction, the

court shall, if it is in the interest of justice, transfer such action or appeal to any
other such court . . . in which the action or appeal could have been brought . . . .

28 U.S.C. § 1631; see also 28 U.S.C. § 610 (def`rning courts as “courts of appeals and district
courts of the United States the United States District Court for the Distr‘ict of the Canal Zone,
the District Court of Guam, the District Court of the Virgin lslands, the United States Court of
Federal Claims and the Court of lnternational Trade”). The Federal Circuit has also held that
“[t]he phrase ‘if it is in the interest ofjustice’ relates to claims which are nonfrivolous and as
such should be decided on the merits.” Galloway Farms, lnc. v. United States 834 F.2d 998,
1000 (Fed. Cir. 1987) (quoting Zz'nger Const. Co. v. United States 753 F.2d 1053, 1055 (Fed.
Cir. 1985)). And so, “[a] decision to transfer rests within the sound discretion of the transferor
court, and the court may decline to transfer the case ‘li]f such transfer would nevertheless be
futile given the weakness of plaintiffs case on the merits.”’ Spencer v. United States 98 Fed.
Cl. 349, 359 (2011) (quoting Faalkner v. United States 43 Fed. Cl. 54, 56 (1999) (citation
omitted); see 28 U.S.C. § 1631; see also Tex. Peanut Farmers v. United States 409 F.3d 1370,
1374-75 (Fed. Cir. 2005) (stating that the Court of Federal Claims should consider whether

transfer is appropriate once the court has determined that it lacks jurisdiction).

The complaint in this case makes clear that plaintiffs claims relate to her dissatisfaction
with the dismissal of her prior cases by other federal courts While plaintiff s dissatisfaction is
understandable, the appropriate forum to address such concems is the appellate courts And so, a

transfer of this matter to a United States district court would be futile and not in the interest of

justice.
V. CONCLUSION

in sum, when read in the light most favorable to plaintiff, the complaint makes clear that

plaintiff has not established that the Court possesses subject-matter jurisdiction to consider any

10

 

of her claims. And so, the Court must dismiss this matter for lack of subject~matter jurisdiction

pursuant to RCFC 12(b)(1).
F or the foregoing reasons, the Court:

1. GRANTS the government’s motion to dismiss; and
2. ])ISMISSES the complaintl

The Clerk’s Office is directed to ENTER final judgment in favor of the government,
DISMISSING the complaint

No Costs.

IT IS SO ORDERED.

  

LYDIAG